Mr. Justice Dickey delivered the opinion of the Court: This ease was before this court at the May term, 1880, and an opinion was delivered in .October, 1880. The leading facts of the case, as presented here now, do not differ essentially from those heretofore considered. For their statement we refer to the report of the case. White v. Plummer, 96 Ills. 394. By the agreed statement, this land was set off to the widow, as her homestead, at the February term, 1879, and in August, 1879, she conveyed the same to White, the appellee. If, upon a hearing, at the February term,' 1879, in a proceeding wherein the heirs and devisees of her husband were parties, this land was set apart as her homestead, that of itself was a necessary adjudication that up to that time she had not lost her homestead right by abandonment. The case now presented contains no evidence tending to prove an abandonment, on her part, of the premises, after the decree, and before her conveyance to White. Adhering to the view heretofore expressed, that alienation does not constitute abandonment, we find no ground for reversing the present judgment, and the same is therefore affirmed. Judgment affirmed.